
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Clay submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Minority Donor Awareness Day.
	
	
		Whereas more than 110,000 individuals in the United States
			 are on the national waiting list for organ transplants;
		Whereas in 2010, 50 percent of individuals on the national
			 waiting list for organ transplants were racial or ethnic minorities, including
			 more than 32,000 African-Americans, nearly 19,000 Hispanics and Latinos, more
			 than 7,000 Asians and Pacific Islanders, and nearly 1,000 American Indians and
			 Alaska Natives;
		Whereas individuals on the national waiting list for organ
			 transplants are most likely to find well-matched organs within their own racial
			 or ethnic group, but minority organ donors account for less than 30 percent of
			 the available donor pool;
		Whereas 26 million individuals in the United States suffer
			 from chronic kidney disease;
		Whereas more than 48,000 individuals in the United States
			 died in 2008 from chronic kidney disease;
		Whereas African-Americans represented less than 13 percent
			 of the population in the United States in 2010, but represented nearly 30
			 percent of individuals in the United States requiring a kidney transplant on
			 the national waiting list for organ transplants;
		Whereas 17 individuals die each day waiting for organ
			 transplants due to a shortage of donated organs; and
		Whereas the Minority Organ and Tissue Transplant Education
			 Program, established by the National Institute of Diabetes and Digestive and
			 Kidney Diseases and the National Center on Minority Health and Health
			 Disparities, observes National Minority Donor Awareness Day on August 1 to
			 increase awareness of organ donation among African-American, Hispanic, Latino,
			 Asian, Alaskan Native, Pacific Islander, and Native American populations and to
			 recognize minority donors and their families: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Minority Donor Awareness Day;
			(2)recognizes the
			 strength, resilience, struggle, and courage of all individuals in the United
			 States suffering from chronic kidney disease; and
			(3)salutes health
			 care professionals and volunteers, families of organ donors, and all organ
			 donors.
			
